Title: To James Madison from William C. C. Claiborne, 10 August 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
Natchez August 10th. 1807.

I shall set out for New-Orleans in two Days, & expect to arrive there on or before the 18th. Instant.  Tyler who stands charged with the Crime of Treason, is said to be in the Opelousas District; I have given orders for his Arrest, & will have him conveyed to the Hon’ble the Judge for the District of Orleans, who will I presume order him to be sent to Richmond.  John Smith of Ohio, is at Batton Rouge; should he venture in the Territory of Orleans, he also shall be arrested.  I sincerely regret the affair of the Chesapeake; A War with any foreign power would be injurious; But the late aggression, is of a nature which cannot fail to unite every hand & heart.  If England therefore should persist in her Acts of Injustice, I hope we shall be enabled to do her in our turn, much Injury.  I am Sir, With great respect & Esteem Yr hble Serv

William C. C. Claiborne

